McCrary, C. J.
.We have considered this case upon the evidence and argument of counsel, and our conclusions are as follows:
1. The pleadings sufficiently show that John Cavender bequeathed one-half of his estate, after the payment of his debts, to respondent jn trust for complainant during his natural life, to be invested in real or personal securities, and the income to be paid to the complainant *642semi-annually. This is distinctly alleged in the bill, and as distinctly admitted in the answer: It is true that the answer contains an averment that, Tty the terms of the will, after the lapse successively of the life estates of complainant and Caroline M., his wife, in the trust property, such property will descend to respondent and his heirs in fee-simple forever, discharged of the trust; but this allegation is immaterial, since we are now asked to deal with the income of the trust fund only during the natural life of the complainant. Nor does the fact that there is a general denial of the allegations of the answer by .complainant’s replication deprive him of the benefits of the admissions contained in the answer.
The purpose of the general replication is to put in issue any new matter set forth in the answer. It does not nullify the effect of an admission in the answer of an allegation of the bill. While it would have been proper for complainant to have produced the will in evidence, and we think it would have been better if he had done so, we are constrained to hold that respondent is bound by the admissions of his answer, and that they are broad enough to relieve complainant from the necessity of producing the will itself.
2. We are of the opinion that the proof sufficiently shows that respondent John S. Cavender, as executor of the will of John Cavender deceased,.stood charged, in his official capacity, in the sum of $17,-169.40, which sum, on the twenty-third of April, 1879, he turned over to himself as trustee for the complainant under said will, and executed a receipt therefor from himself as trustee to himself as executor; that upon filing said'receipt in the probate court of the city of St. Louis, and upon giving bond and security approved by said court for the faithful.administration of said trust fund, he was by the said probate court, on the thirtieth day of April, 1879, discharged as executor, and stood charged for that amount as trustee. All these facts appear in the certified transcript of proceedings of said probate court, including a certified copy of the said receipt, bond, and discharge, and by the deposition of McEntire, the deputy clerk of said court, who testified that said papers are true copies of the originals on file and of entries made upon the record of said probate court.
There is no testimony tending to show that the said final receipt and bond were not in fact executed by respondent, nor that the transcript is not a true copy of the original record and of the papers filed in' the course of the proceedings in the probate court.
The proof before us, if not- conclusive, is certainly prima facie evidence of the facts relied upon by the complainant.
*6433. This fund of $17,1(59.40 came into the hands of the respondent, as trustee, on the thirtieth day of April, 1879, and it was his duty, within a reasonable time, to invest it at the current rate of interest, and to pay the income therefrom semi-annually to the complainant. He has, for more than two years, neglected to do either; and he admits, in his testimony, that ho is insolvent.
If is clearly the duty of the court, under such circumstances, to remove him from his trusteeship, and to appoint some suitable person, whose duty it will be to proceed to collect, from him and the sureties on his bond, the said sum, with interest from the time it came into his hands. The interest, when collected, will be payable to complainant; the principal will be, by the trustee, invested at current rate of interest, as provided by the will, and the semi-annual income will bo by the trustee paid to the complainant.
4. It appears in evidence that there is certain real estate in the county of-, Illinois, which belongs to the estate of John (lavender, deceased, the one-half of the income of which heretofore received by the respondent, if any, and also one-half of its income in the future, is payable to the complainant.
It will be the duty of the trustee to proceed to collect from respondent and his sureties one-half of any income ho may have received from said real estate since the thirtieth day of April, 1879, and also to take measures to recover hereafter the portion of the income from said real estate which properly belongs to the complainant, and to pay the same over to him.
Let decree be entered accordingly.